       Case 2:19-cv-01530-SRB Document 32 Filed 04/21/20 Page 1 of 3



 1                                   NOT FOR PUBLICATION
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Stanley Hall,                                      No. CV-19-01530-PHX-SRB
10                   Petitioner,                        ORDER
11   v.
12   David Shinn, et al.,
13                   Respondents.
14
15           Petitioner, Stanley Hall filed his Petition for Writ of Habeas Corpus on February 28,
16   2019.    He raised four grounds for relief: 1) violations of his Sixth and Fourteenth

17   Amendment rights as a result of pretrial and trial errors, 2) violations of his Fourth and
18   Fifth Amendment rights when jail officials took $572 from his inmate account and when

19   he was unlawfully arrested and extradited, 3) violations of his Eighth Amendment rights

20   involving false grand jury testimony, denial of his right to impeach witnesses and the
21   setting of excessive bail, and 4) violations of his Fifth Amendment rights by the allowance
22   of improper impeachment of his trial testimony, by forcing him to testify at trial, by

23   collusion between the trial court and the prosecutor and by precluding evidence of the

24   violent nature of the apartment complex where he lived at the time of the crime.

25           The Respondents filed a Limited Answer asserting that all of Petitioner’s claims

26   were procedurally defaulted without excuse. Petitioner filed a Reply. On March 16, 2020,
27   the Magistrate Judge issued her Report and Recommendation finding that Petitioner’s
28   claims were procedurally defaulted without excuse and recommending that his habeas
       Case 2:19-cv-01530-SRB Document 32 Filed 04/21/20 Page 2 of 3



 1   petition be denied and dismissed with prejudice. Petitioner filed timely written objections
 2   entitled Response to Report and Recommendation and the Respondents filed a Response
 3   to the objections.
 4          Petitioner’s nine-page Response to the Report and Recommendation complains of
 5   many perceived errors and injustices allegedly committed by the Court in this case and in
 6   a federal civil rights case that he also filed. But the Response never addresses the Report
 7   and Recommendation or any errors therein. As explained by the Magistrate Judge, all of
 8   Petitioner’s habeas claims were procedurally defaulted because each claim related to
 9   alleged pre-trial and trial errors that were never raised in Petitioner’s direct appeal of his
10   conviction in state court. The Magistrate Judge also explained why Petitioner’s habeas
11   filings failed to establish cause for his procedural default or a miscarriage of justice.
12   Petitioner’s Response also fails to address this conclusion. After detailing the many
13   perceived errors and injustices Petitioner concludes his Response by stating that “the Court
14   must agree that the Magistrate’s Report and Recommendations are unsound without merit
15   and must be disregarded as unfounded and fundamentally misleading…” The Court does
16   not agree. Rather after review of the habeas record, the Court agrees with the Magistrate
17   Judge that Petitioner’s habeas claims are procedurally defaulted without excuse and that
18   the Petition for Writ of Habeas Corpus should be denied and dismissed with prejudice.
19          IT IS ORDERED overruling Petitioner’s objections to the Report and
20   Recommendation of the Magistrate Judge.
21          IT IS FURTHER ORDERED adopting the Report and Recommendation of the
22   Magistrate Judge as the Order of this Court. (Doc. 29)
23          IT IS FURTHER ORDERED denying Petitioner’s Petition for Writ of Habeas
24   Corpus and dismissing it with prejudice.
25          IT IS FURTHER ORDERED denying a Certificate of Appealability because
26   dismissal of the Petition is justified by a plain procedural bar and jurists of reason would
27   not find the procedural ruling debatable.
28   ...


                                                 -2-
     Case 2:19-cv-01530-SRB Document 32 Filed 04/21/20 Page 3 of 3



 1       IT IS FURTHER ORDERED directing the Clerk to enter judgment accordingly.
 2
 3             Dated this 21st day of April, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -3-
